Oonlan, J.
This is an appeal from a judgment entered on the verdict of a jury in favor of the plaintiff and against the defendant, and from the denial of a motion for a new trial.
*712The action was brought to recover the amount of a sight draft made by the defendant to his own order and indorsed by him and delivered to one Abram S. Grim.
The draft was- not accepted by the payee nor paid by the defendant.
After demand by Grim and refusal by the defendant, the draft ■was assigned to the plaintiff.
The making of the draft and its assignment to the plaintiff are admitted.
The defendant resists the payment of the draft on the ground that, it was given to Grim to cover margins of certain stock transactions that he was then conducting through the stockbroking house of W. B. Smith &■ Co., and that under the laws of the state of Pennsylvania such contracts are void and cannot'be enforced, and in support ‘ of this- contention he introduced in evidence a • receipt given at the time of the making of the draft by the. defendant,, which reads as follows:
“ Allentowk, Pa., March 9, 1891.
“Received from Dr. E. P. Unangst $1,325 draft at sight, margin, to be deposited with W. B. Smith & Company.
“ (Signed) A. S. Gbim.”
The plaintiff contends that the draft was given to settle a balance due from the defendant to his assignor, and not to settle a wager contract or to cover differences in the value of stock, but for money actually due to Grim.
This issue was squarely raised by the testimony of Grim at folios 80 and 81.
It was not; error to allow the receipt to be explained, and the trial judge in a very liberal charge explained the laws of the state of Pennsylvania and submitted the question of fact presented by the evidence to the jury, ánd we think the verdict should stand.
• Judgment affirmed, with costs..
■ Fitzsimous, J., concurs.
Judgment affirmed, with costs.,